     se                                                                                23




 1
                                                                  FILED
2                                                      CLERK, U.S. DISTRICT COURT

 3
 4
                                                             ,XNd 2 4X21
 5                                                    CENT       RICT OF CALIFOFNIA
                                                      BY                    DEPUTY

6
 7
                                                             ~~ ~~
 8
                       UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
     MARIA LANDA,                                Case No.: 2:19-cv-09862-PSG-GJS
11
                Plaintiff,
12
                                                 rP       D ORDER ON
13         v.                                    S IPULATI~ N REGARDING
                                                 PLAINTIFF S ATTORNEY S
14                                               FEES,COSTS AND EXPENSES
   FCA US LLC,a Delaware Limited
15 Liability Company; CHAMPION
16 DODGE,LLC,a California Limited                Honorable Judge Philip S. Gutierrez
   Liability Company dba CHAMPION
17
   CHRYSLER JEEP DODGE,and
18 DOES 1 through 10, inclusive,
19
                 Defendants.
20
21
22
23
24
25 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
26     Plaintiff MARIA LANDA ("Plaintiff') and Defendant FCA US

27 ("Defendant")(collectively, "the Parties"), by and through their respective c
28



                                           -1-
                             [PROPOSED]ORDER ON STIPULATION
 C e 2:19-cv-09862-PSG-GJS Document 86-1 Filed 06/23/21 Page 2 of 2 Page ID #:2




 1   of record, have entered into a stipulation for entry of an Order by the Court regardi:
 2 Plaintiff's attorney's fees, costs and expenses.
 3         THE PARTIES HAVE STIPULATED TO THE ENTRY OF AN ORDF
 4 AS FOLLOWS:
 5         (1) That Defendant shall pay the sum of $87,500.00 to Plaintiff and Plaint
 6              hereby agrees to accept said payment in full satisfaction of all claims i
 7              attorney's fees, costs and expenses in connection with this action.
 8         (2) That Defendant shall pay the sum of $87,500.00 to Plaintiff within 60
 9              days of June 23, 2021 unless matters outside ofthe control of Defendant
10              cause delay.
11         (3) Each ofthe undersigned represents that he or she has been duly authoriz
12              to enter into the Stipulation.
13 PURSUANT TO STIPULATION,IT IS SO ORDERED.
14
15
16 Dated:     ~ ~(
1~                                          JUDGE    THE UNITED STATES
                                            DISTRICT COURT
18
19 Prepared by:
   KNIGHT LAW GROUP,LLP
20 Steve Mikhov(SBN 224676)
21 stevem@knightlaw.com
   Daniel Kalinowski(SBN 305087)
22 danielk@knightlaw.com
23 10250 Constellation Blvd., Suite 2500
   Los Angeles, CA 90067
24
   Telephone:(310)552-2250
25 Fax:(310)552-7973
26 Attorneys for Plaintiff,
   MARIA LANDA
27
28



                                                 -2-
                           [PROPOSED]ORDER ON STIPULATION
